Title: Thomas Jefferson to John Wayles Eppes, 10 January 1811
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello Jan. 10. 11.
          
           By the post succeeding my last letter to you, I recieved one from my counsel in Livingston’s case requesting me to prepare a statement of all the facts which will be to be proved in that case to be forwarded with commissions to N. Orleans to have the depositions regularly taken. this it is not in my power to do without the aid of the statement of the case sent to mr Giles & yourself, of which I have no copy.  I must therefore ask the favor of you to procure me a prompt return of it by post.
           Mr Coles being on a visit to us two days ago, induced Francis to wish to return to Enniscorthy with him.  tomorrow Jefferson will go there for him. he has enjoyed uninterrupted good health.
          
            ever Affectionately yours
            
 Th: Jefferson
          
        